                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

MICHAEL STEWART, et al.,                          )
                                                  )
                               Plaintiffs,        )
       v.                                         )           No. 16-6117-CV-SJ-BP
                                                  )
DAVID SPEISER, et al.,                            )
                                                  )
                               Defendants.        )

                 ORDER DENYING PLAINTIFF MICHAEL STEWART’S
                   PRO SE MOTION TO SET ASIDE JUDGEMENT

       An Amended Judgment was entered in this case in October 2018. Now pending is a Motion

to Set Aside Judgment. For the following reasons, the motion, (Doc. 198), is denied.

       This is a civil rights suit, arising from Plaintiff Michael Stewart’s allegations that he was

subjected to excessive force during the course of (and after) an arrest. Some claims were dismissed

before trial, and some claims were disposed of via summary judgment. A trial was held on the

remaining claims. The Court granted judgment as a matter of law to Defendants on some of those

claims, and on April 19, 2018, the jury found for Defendants on all the remaining claims. (Doc.

195.) Plaintiffs’ counsel filed a Motion for New Trial, and the motion was denied as untimely.

(Doc. 193.) There was no appeal.

       After the trial, Defendant Christopher Kimmel – through his attorney, Mitchell Wood –

filed a Proposed Bill of Costs. (Doc. 188.) Plaintiffs did not respond to the Proposed Bill of Costs,

so the Bill of Costs was granted and Kimmel was awarded costs in the amount of $6,021.60. (Doc.

194.) An Amended Clerk’s Judgment reflecting the award of costs was filed on October 16, 2018.

(Doc. 195.)




            Case 5:16-cv-06117-BP Document 204 Filed 09/18/19 Page 1 of 4
         On July 26, 2019, Plaintiff Michael Stewart, (“Michael”), acting pro se, filed a Motion to

Set Aside Judgment.1 The motion raises a series of issues regarding Michael’s dissatisfaction with

his attorneys (Brian Klopfenstein and Rebecca Randles) and matters involving what appears to be

a different lawsuit, but only one of the issues relates to the judgment entered in this case.

Specifically, Michael alleges that by seeking costs on behalf of Kimmel, Wood “is in breach of

contract, because an agreement was made between Mitchell Wood and Mr. Klopfenstein that no

cost[s] would be sought if an appeal was not filed by Mr. Klopfenstein or Ms. Randles, that

message [was] related to Michael Stewart on May 07, 2018.” (Doc. 198, p. 1.) This representation

is reiterated elsewhere in the motion; Michael states that Klopfenstein contacted him “by telephone

and stated . . . that Mitchell Wood . . . had made an agreement with Mr. Klopfenstein, that they

would not pursue any cost[s] as long as he did not file an appeal in federal court and that the matter

would be dropped.” (Doc. 198, p. 3.) Michael represents that he has, among other things, filed a

complaint against Klopfenstein with the Office of the Chief Disciplinary, (“the OCDC”), and he

attached what appears to be an excerpt from Klopfenstein’s response to the OCDC. The excerpt

states that an “offer was made to Mr. Stewart that if he would not appeal the case, the Defendants

would not seek to collect their costs and expenses from him after the trial. I merely conveyed the

offer to Mr. Stewart.” (Doc. 198-1, p. 2.)

         The Court ordered Wood, Klopfenstein, and Randles to respond to the motion. Wood was

directed to “file a statement indicating whether an agreement regarding costs was reached with

Plaintiffs, and if so what that agreement provided. If it is Kimmel’s position that discussions

occurred but no agreement was reached, then the content of those discussions should be supplied.”


1
  Jennifer Stewart was also a plaintiff in this case. However, she did not sign or otherwise indicate that she joined in
the Motion to Set Aside, and Michael Stewart is not an attorney so he cannot seek relief on her behalf. To avoid
confusion, the Court will refer to the motion as having been filed by Michael (and his first name is used to differentiate
him from Jennifer Stewart).

                                                            2

            Case 5:16-cv-06117-BP Document 204 Filed 09/18/19 Page 2 of 4
(Doc. 201, p. 2.) Klopfenstein and Randles were directed to “file statements (or a joint statement)

if they prefer) addressing the same issues.” (Doc. 201, pp. 2-3.)

       Wood responded to the Court’s Order, (Doc. 202), and Klopfenstein filed a response on

his behalf.   (Doc. 203.)     Randles did not respond; nonetheless, and despite the areas of

disagreement between Wood and Klopfenstein, enough information has been presented to

demonstrate that Michael’s motion must be denied.

       Rule 60(b)(3) permits a district court to “relieve a party . . . from a final judgment” if there

was “fraud, . . . misrepresentation, or misconduct by an opposing party.” Rule 60(b)(6) grants the

same authority if there is “any other reason that justifies relief.” The Court has little doubt that

either of these provisions would permit the Court to amend the judgment to vacate the award of

costs if Wood sought costs on Kimmel’s behalf after he entered an agreement to not seek costs if

Plaintiff did not appeal. However, despite their disagreements, Wood’s and Klopfenstein’s

statements are similar to the extent that neither establishes that such an agreement existed.

       Wood states that he did not discuss, much less enter, an agreement with either Klopfenstein

or Randles about the possibility of not seeking costs if Plaintiff did not appeal. (Doc. 202-1, ¶ 2.)

Klopfenstein states that as the parties were leaving the courtroom after the jury returned its verdict,

Wood “suggested that if the Plaintiffs did not appeal the verdict, that the Defendants would not

seek the payment of costs in this matter” and Klopfenstein indicated “that the Plaintiff[s] would

have to think about the offer.” (Doc. 203, ¶ 2.) He then relayed that information to Randles and

Plaintiffs. (Doc. 203, ¶ 3.) Klopfenstein also represents that he received a call (ostensibly from

Wood) within a week of the verdict again offering that Wood’s clients would not seek costs if

Plaintiffs did not appeal. (Doc. 203, ¶ 4.) Klopfenstein relayed that offer to Plaintiffs. (Doc. 203,

¶ 5.) Thereafter, Klopfenstein had no further conversations with Wood. (Doc. 203, ¶ 6.)



                                                  3

          Case 5:16-cv-06117-BP Document 204 Filed 09/18/19 Page 3 of 4
       Wood and Klopfenstein disagree whether a conversation about costs took place, but there

is no need for the Court to resolve that dispute and determine whether or not such a conversation

occurred. The important point for present purposes is that neither Wood nor Klopfenstein indicate

that (1) an offer by Kimmel to waive costs was accepted by Plaintiffs or (perhaps more

importantly) (2) that acceptance of such an offer was conveyed to Wood. Therefore, Wood did

not seek costs in violation of an agreement that Kimmel would waive his right to recover costs,

and relief is not justified under either Rule 60(b)(3) or Rule 60(b)(6). Michael’s motion to set

aside the award of costs is denied.

       The Clerk of Court shall mail a copy of this Order to:

Michael Stewart
7319 NW Katie Circle
Parkville, Missouri 64151

IT IS SO ORDERED.



                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, CHIEF JUDGE
DATE: September 18, 2019                            UNITED STATES DISTRICT COURT




                                                4

          Case 5:16-cv-06117-BP Document 204 Filed 09/18/19 Page 4 of 4
